Citation Nr: 0627052	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a right knee medial 
meniscectomy with degenerative joint disease, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1962

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in March 2004, which denied the claim for increase.

The case was previously before the Board in June 2005, and 
was remanded for the scheduling of a Board hearing.  That 
hearing was completed in October 2005, and a transcript of 
such is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's October 2005 hearing, the veteran stated 
that his condition has worsened.  Moreover, his 
representative specifically requested an additional 
examination.  VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board finds that an additional VA 
examination is needed to ascertain the current nature and 
severity of the veteran's service connected right knee medial 
meniscectomy with degenerative joint diseases.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

In addition, the veteran testified during his hearing that, 
subsequent to an August 2004 visit with a private physician, 
he received consultation regarding a possible full knee 
replacement.  He also testified that he seeks treatment at 
the VA clinic in Tulsa, Oklahoma.  Thus, ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal should an increase be assigned.  Thus, on remand 
the RO should provide corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of any VA or non-VA medical 
care providers who treated the veteran 
for a right knee disability since 
August 2004.  After securing the 
necessary release, the RO should obtain 
these records.  Records of treatment 
from the VA clinic in Tulsa, Oklahoma 
should also be obtained since January 
2004.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and 
severity of the veteran's right knee 
medical meniscectomy with degenerative 
joint disease.  The claims folder 
should be made available to and 
reviewed by the examiner prior to 
completion of the examination.  All 
necessary tests and studies should be 
performed.
	
The examiner should conduct a thorough 
orthopedic examination of the right knee, 
and should document any limitation of 
motion, including any limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking.  

The examiner should also describe any 
functional loss pertaining to the right 
knee, and should evaluate any functional 
loss due to pain or weakness, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

4.  The RO should then re-adjudicate 
the claim for increased rating for a 
right knee medial meniscectomy with 
degenerative joint disease.  If the 
claim is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

